Case:19-12400-JGR Doc#:379 Filed:04/07/21                 Entered:04/07/21 15:49:18 Page1 of 3




                           UNITED STATE BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                        )
                                               )
 SKYFUEL, INC.,                                )       Case No. 19-12400-JGR
                                               )       Chapter 11
                Debtor.                        )

          DEBTOR’S MOTION TO APPROVE SETTLEMENT AGREEMENT BETWEEN
                        SKYFUEL INC. AND KELLY BENINGA

        SkyFuel, Inc., Debtor, ("SkyFuel" or "Debtor") by and through counsel, respectfully moves
 this Court to approve a Settlement Agreement between SkyFuel, and Kelly Beninga ("Mr.
 Beninga") (collectively, the "Parties"). In support, Debtor states as follows:

        1.      On March 29, 2019, an involuntary petition for relief was filed against Debtor under
 chapter 11 of Title 11 of the United States Code ("the Bankruptcy code"). See ECF No. 1.

        2.     On April 23, 2019, the Court entered an Order for Relief and Procedure in
 Involuntary Case. See ECF No. 9.

       3.     On June 27, 2019, the United States Trustee appointed an Official Committee for
 Unsecured Creditors (the "Committee"). The Committee consist of three unsecured creditors,
 Wurth Timberline Fasteners, Inc., Wrico Stamping Co. of Texas, and Nathan Schuknecht. See
 ECF No. 46.

         4.     On December 9, 2020, Mr. Beninga, former CEO, and thereafter a consultant, of
 SkyFuel, filed an Application for Allowance of Administrative Expenses (the "Application"),
 asserting an administrative expense claim in the total amount of $13,374.51. See ECF No. 277.

         5.      Thereafter, Debtor objected to Mr. Beninga's Application noting that (1) most of
 the alleged services were not induced and were unauthorized and/or the corresponding amounts
 over stated, (2) the services were not necessary to preserve the estate, (3) the allege services were
 inconsistent with Debtor's books and records, (4) Mr. Beninga had previously self-compensated
 for the purported services, (5) throughout the course of this litigation Mr. Beninga self-
 compensated thousands of dollars without authorization by the Debtor, (6) Mr. Beninga submitted
 untimely invoices, and (7) Mr. Beninga improperly retained company property. See ECF No. 285.

        6.      The Committee also objected to the Application on similar grounds as Debtor and
 added reservation regarding Mr. Beninga's qualifications as a "professional" within the scope of
 11 U.S.C. § 327. See ECF No. 288

        7.     On December 10, 2020, Mr. Beninga filed a Motion for Leave to File a Late-Filed
 Proof of Claim (the "Leave Motion," and together with the Application, the “Motions”), in the
 amount of $153, 862.98. See ECF No. 279.


 57475906;1
Case:19-12400-JGR Doc#:379 Filed:04/07/21                Entered:04/07/21 15:49:18 Page2 of 3




         8.     On December 31, 2020, Debtor objected to the Leave Motion, because,
 among other reasons, (1) Mr. Beninga had effective notice of the proceedings and bar date,
 and (2) authorized the designation of his claims as unliquidated. See ECF No. 290.

      9.      The Committee also objected to the Leave Motion on similar grounds. See
 ECF No. 289.

        10.    A preliminary hearing on the Application and Leave Motion took place on
 January 14, 2021. See ECF No. 281.

        11.    As a result of January 14, 2021 hearing, an evidentiary hearing was
 scheduled for March 17, 2021. See ECF No. 300.

         12.      In order to avoid duplication among professionals paid by the estate, the
 Debtor and Unsecured Creditors Committee agreed that Committee Counsel would take
 the lead in the settlement negotiations with Mr. Beninga. Thereafter, the Unsecured
 Creditors Committee, Mr. Beninga, and the Debtor engaged in productive settlement
 discussions. In resolution of Mr. Beninga’s claims relating to the Application and the Leave
 Motion the Debtor and Mr. Beninga entered into a written Settlement Agreement (the
 "Agreement"). A true and correct copy of the Agreement is attached hereto and
 incorporated as Exhibit 1. The Committee consents to the Settlement and will withdraw
 its objections to the Motions within five business days after entry of an Order approving
 the Agreement.

        13.    Under the terms of the Agreement, Debtor, in exchange for a full and
 complete release from Mr. Beninga of the Debtor and its affiliates, agreed to stipulate that
 Mr. Beninga has a total allowed unsecured claim in the amount of $69,827.55 ("the
 Allowed Beninga Claim"). The Allowed Beninga Claim will constitute Mr. Beninga's sole
 allowed claim against the Debtor.

         14.   The above description represents a summary of the Agreement entered into
 between the Debtor and Mr. Beninga. The Parties should refer to the Agreement for a
 complete understanding of the terms and conditions of the Agreement. Any inconsistency
 between the Agreement and the summary herein shall be resolved by reference to the terms
 of the Agreement.

         15.     The Debtor believes that the settlement on the terms and conditions set forth
 herein is the best interest of the estate.

       WHEREFORE, the Debtor respectfully request that the Court approve the
 Agreement and grant such relied as the Court deems appropriate.




                                                  2
 57475906;1
Case:19-12400-JGR Doc#:379 Filed:04/07/21      Entered:04/07/21 15:49:18 Page3 of 3




 Dated this 7th day of April, 2021.   AKERMAN LLP

                                        /s/ Amy M. Leitch
                                      David W. Parham, SBN: 15459500
                                      2001 Ross Avenue, Suite 3600
                                      Dallas, TX 75201
                                      Telephone: (214) 720-4300
                                      Facsimile: (214) 981-9339
                                      david.parham@akerman.com
                                      and
                                      Amy M. Leitch, #46837
                                      50 North Laura Street, Suite 3100
                                      Jacksonville, FL 32202
                                      Telephone: (904) 798-3700
                                      Facsimile: (904) 798-3730
                                      amy.leitch@akerman.com

                                      COUNSEL FOR DEBTOR




                                        3
 57475906;1
